Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 1 of 31 PageID# 221



                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 KENNETH PRITCHARD,

                                  Plaintiff,

 v.                                                  Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON
 AIRPORTS AUTHORITY

                                  Defendant.

      DEFENDANT METROPOLITAN WASHINGTON AIRPORTS AUTHORITY’S
           ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW Defendant Metropolitan Washington Airports Authority (“Airports

Authority”), by counsel, and submits the following answer and just grounds of defense to

Plaintiff’s First Amended Complaint.

       In answer to the numbered paragraphs set forth in Plaintiff’s First Amended Complaint,

and using the same numbering system as contained within the First Amended Complaint, the

Airports Authority responds as follows:

        1.     Paragraph 1 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits that Plaintiff’s

action in this case is brought under the statutes listed in Paragraph 1.

                                      Jurisdiction and Venue

        2.     Paragraph 2 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits that this Court has

jurisdiction over this matter.

        3.     Paragraph 3 contains legal conclusions and argument to which no response is
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 2 of 31 PageID# 222



required. To the extent a response is required, the Airports Authority admits that Plaintiff was

employed in Arlington County, Virginia and that records related to his employment may be

found in Arlington County, Virginia. The Airports Authority further admits that this Court is a

proper venue for this action.

        4.       Paragraph 4 contains legal conclusions and argument to which no response is

required. To the extent a response is required, upon information and belief, the Airports

Authority admits the allegations contained within Paragraph 4.

                                               Parties

        5.       Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 5.

        6.       The Airports Authority admits the allegations contained within Paragraph 6

regarding the Airports Authority’s status as an entity and admits that John E. Potter has served as

President and Chief Executive for some of the time during the time period in which Plaintiff

makes allegations and claims in this case. Certain allegations made within the First Amended

Complaint took place prior to Mr. Potter’s term as President and CEO, and for those allegations,

the Airports Authority denies that Mr. Potter served as President and CEO, and demands strict

proof thereof.

                                               Facts

                                Plaintiff’s Employment with Defendant

        7.       Paragraph 7 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits the allegations

contained within Paragraph 7.

        8.       Upon information and belief, the Airports Authority admits the allegations

                                                 2
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 3 of 31 PageID# 223



contained within Paragraph 8.

        9.     Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 9.

        10.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 10.

        11.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 11.

                                 Proposed Removal & Removal

        12.    The Airports Authority admits that it, through its employee, Anthony J. Vegliante,

proposed to terminate Plaintiff’s employment on the date referenced after an investigation

conducted by outside counsel substantiated allegations of Plaintiff’s misconduct that had been

made by another Airports Authority employee.

        13.    The Airports Authority admits the allegations contained within Paragraph 13.

 Administrative Exhaustion before the U.S. Equal Employment Opportunity Commission and
              the Department of Transportation Office of the Inspector General

        14.    The Airports Authority admits the allegations contained within Paragraph 14.

        15.    The Airports Authority admits the allegations contained within Paragraph 15.

        16.    The Airports Authority lack sufficient information to admit the allegations

contained within Paragraph 16, and therefore denies same and demands strict proof thereof.

        17.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 17 and therefore denies same and demands strict proof thereof.

        18.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 18 and therefore denies same and demands strict proof thereof.


                                                3
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 4 of 31 PageID# 224



        19.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 19.

      Plaintiff’s prior protected EEO activity and protected NDAA and ARRA disclosures

        20.    The Airports Authority denies, as framed, the allegations contained within

Paragraph 20 and demands strict proof thereof.

        21.    The Airports Authority admits that it is involved in the construction of the metro

rail to Dulles project and admits that it receives funding from a variety of sources for this project,

including but not limited to, toll revenue from the Dulles Toll Road. The Airports Authority

lacks sufficient information at this time to admit the allegations regarding the specifics of grants,

and thus denies same and demands strict proof thereof.

        22.    The Airports Authority admits that it receives grant money for various projects,

but lacks sufficient information at this time to admit the allegations regarding the specifics of

grants, and thus denies same and demands strict proof thereof.

        23.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 23 and therefore denies same and demands strict proof thereof.

        24.    The Airports Authority admits the allegations contained within Paragraph 24.

        25.    The Airports Authority denies the allegations contained within Paragraph 25 and

demands strict proof thereof.

        26.    The Airports Authority denies, as framed, the allegations contained within

Paragraph 26 and demands strict proof thereof.

               a. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 26(a) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                                                  4
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 5 of 31 PageID# 225



               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            b. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 26(b) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            c. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 26(c) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            d. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 26(d) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            e. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 26(e) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            f. The Airports Authority lacks sufficient information to admit the allegations

                                               5
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 6 of 31 PageID# 226



                  contained within Paragraph 26(f) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII,

                  any other anti-discrimination law, or the NDAA or ARRA as alleged and

                  demands strict proof thereof.

              g. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 26(g) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII,

                  any other anti-discrimination law, or the NDAA or ARRA as alleged and

                  demands strict proof thereof.

        27.   The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 27 and therefore denies same and demands strict proof thereof.

        28.   With respect to the audit’s findings, the audit speaks for itself. Regarding the

remaining allegations contained within Paragraph 28, the Airports Authority lacks sufficient

information to admit same and therefore denies the allegations and demands strict proof thereof.

        29.   The Airports Authority denies the allegations contained within Paragraph 29 as

framed, and demands strict proof thereof.

        30.   The Airports Authority denies as framed the allegations contained within

Paragraph 30 and demands strict proof thereof.

              a. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 30(a) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII,

                  any other anti-discrimination law, or the NDAA or ARRA as alleged and

                  demands strict proof thereof.

                                                  6
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 7 of 31 PageID# 227



            b. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 30(b) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            c. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 30(c) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            d. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 30(d) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            e. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 30(e) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

               any other anti-discrimination law, or the NDAA or ARRA as alleged and

               demands strict proof thereof.

            f. The Airports Authority lacks sufficient information to admit the allegations

               contained within Paragraph 30(f) and therefore denies same and demands

               strict proof thereof. The Airports Authority denies that it violated Title VII,

                                               7
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 8 of 31 PageID# 228



                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

               g. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 30(g) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

               h. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 30(h) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

        31.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 31 and therefore denies same and demands strict proof thereof. The

Airports Authority denies that it violated Title VII, any other anti-discrimination law, or the

NDAA or ARRA as alleged and demands strict proof thereof.

        32.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 32 and therefore denies same and demands strict proof thereof. The

Airports Authority denies that it violated Title VII, any other anti-discrimination law, or the

NDAA or ARRA as alleged and demands strict proof thereof.

        33.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 33 and therefore denies same and demands strict proof thereof.

        34.    The Airports Authority lacks sufficient information to admit the allegations

                                                   8
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 9 of 31 PageID# 229



contained within Paragraph 34 and therefore denies same and demands strict proof thereof. The

Airports Authority denies that it violated Title VII, any other anti-discrimination law, or the

NDAA or ARRA as alleged and demands strict proof thereof.

        35.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 35 and therefore denies same and demands strict proof thereof.

               a. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 35(a) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

               b. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 35(b) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

               c. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 35(c) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

               d. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 35(d) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                                                   9
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 10 of 31 PageID# 230



                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

                e. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 35(e) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII,

                   any other anti-discrimination law, or the NDAA or ARRA as alleged and

                   demands strict proof thereof.

         36.    With respect to the audit’s findings, the audit speaks for itself. Regarding the

 remaining allegations contained within Paragraph 36, the Airports Authority lacks sufficient

 information to admit same and therefore denies the allegations and demands strict proof thereof.

                           Hostile Work Environment and Retaliation

         37.    The Airports Authority denies the allegations contained within Paragraph 37 and

 demands strict proof thereof.

         38.    The Airports Authority denies the allegations contained within Paragraph 38 and

 demands strict proof thereof.

                a. The Airports Authority denies the allegations contained within Paragraph

                   38(a) and demands strict proof thereof.

                        i. The Airports Authority denies the allegations contained within

                           Paragraph 38(a)(i) and demands strict proof thereof.

                       ii. The Airports Authority lacks sufficient information to admit the

                           allegations contained within Paragraph 38(a)(ii) and therefore denies

                           same and demands strict proof thereof. The Airports Authority denies

                           that it created a hostile work environment for Plaintiff or subjected

                                                 10
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 11 of 31 PageID# 231



                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  iii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(a)(iii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  iv. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(a)(iv) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                   v. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(a)(v) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                             11
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 12 of 31 PageID# 232



                       alleged and demands strict proof thereof.

             b. The Airports Authority denies the allegations contained within Paragraph

                38(b) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(b)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(b)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(b)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                              12
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 13 of 31 PageID# 233



                      alleged and demands strict proof thereof.

                  iv. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(iv) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                   v. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(v) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  vi. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(vi) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                 vii. The Airports Authority lacks sufficient information to admit the

                                             13
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 14 of 31 PageID# 234



                      allegations contained within Paragraph 38(b)(vii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                 viii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(viii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  ix. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(ix) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                   x. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(x) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                                             14
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 15 of 31 PageID# 235



                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  xi. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(xi) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                 xii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(xii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                 xiii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(b)(xiii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                                             15
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 16 of 31 PageID# 236



                        Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                        alleged and demands strict proof thereof.

                  xiv. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 38(b)(xiv) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                        Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                        alleged and demands strict proof thereof.

             c. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(c) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             d. The Airports Authority denies the allegations contained within Paragraph

                38(d) and demands strict proof thereof.

                     i. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 38(d)(i) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                        Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                               16
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 17 of 31 PageID# 237



                       alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(d)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(d)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

             e. The Airports Authority denies the allegations contained within Paragraph

                38(e) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(e)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                              17
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 18 of 31 PageID# 238



                       alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(e)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(e)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

             f. The Airports Authority denies the allegations contained within Paragraph

                38(f) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(f)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                              18
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 19 of 31 PageID# 239



                       alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(f)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(f)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                       Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                       alleged and demands strict proof thereof.

             g. The Airports Authority denies the allegations contained within Paragraph

                38(g) and demands strict proof thereof.

             h. The Airports Authority denies the allegations contained within Paragraph

                38(h) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 38(h)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                                              19
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 20 of 31 PageID# 240



                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  ii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(h)(ii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  iii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(h)(iii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                      alleged and demands strict proof thereof.

                  iv. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 38(h)(iv) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                      Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                                             20
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 21 of 31 PageID# 241



                        alleged and demands strict proof thereof.

                    v. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 38(h)(v) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                        Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                        alleged and demands strict proof thereof.

                   vi. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 38(h)(vi) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same, that it retaliated against Plaintiff, or that it violated

                        Title VII, any other anti-discrimination law, or the NDAA or ARRA as

                        alleged and demands strict proof thereof.

             i. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(i) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             j. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(j) and therefore denies same and demands

                                               21
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 22 of 31 PageID# 242



                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             k. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(k) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             l. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(l) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             m. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(m) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             n. The Airports Authority lacks sufficient information to admit the allegations

                                              22
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 23 of 31 PageID# 243



                contained within Paragraph 38(n) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof. The

                Airports Authority denies that it violated the FLSA in connection with

                Plaintiff’s employment and demands strict proof thereof.

             o. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(o) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             p. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(p) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             q. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(q) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                                              23
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 24 of 31 PageID# 244



                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             r. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(r) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

             s. The Airports Authority admits that it placed Plaintiff on administrative leave

                in November 2016 pending the results of the investigation into Plaintiff’s

                conduct after accusations were made by another Airports Authority employee.

                All remaining allegations contained within Paragraph 38(s) are denied as

                framed, and strict proof thereof is hereby demanded. The Airports Authority

                denies that it created a hostile work environment for Plaintiff or subjected

                Plaintiff to same, that it retaliated against Plaintiff, or that it violated Title VII,

                any other anti-discrimination law, or the NDAA or ARRA as alleged and

                demands strict proof thereof.

             t. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 38(t) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same, that it retaliated

                against Plaintiff, or that it violated Title VII, any other anti-discrimination

                law, or the NDAA or ARRA as alleged and demands strict proof thereof.

                                               24
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 25 of 31 PageID# 245



           39.   The Airports Authority denies the allegations contained within Paragraph 39 and

 demands strict proof thereof.

                               COUNT I (Retaliation / Termination)

           40.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           41.   Paragraph 41 contains legal conclusions and argument to which no response is

 required. To the extent a response is required, the Airports Authority admits that Title VII, 42

 U.S.C. § 2000e, et seq., prohibits discrimination on the bases set forth in the statute. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           42.   The Airports Authority lacks sufficient information to admit the allegations

 contained within Paragraph 42 and therefore denies same and demands strict proof thereof. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           43.   The Airports Authority lacks sufficient information to admit the allegations

 contained within Paragraph 43 and therefore denies same and demands strict proof thereof. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           44.   The Airports Authority denies the allegations contained within Paragraph 44 and

 demands strict proof thereof.

           45.   The Airports Authority denies the allegations contained within Paragraph 45 and

 demands strict proof thereof.

           46.   The Airports Authority denies the allegations contained within Paragraph 46 and

                                                  25
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 26 of 31 PageID# 246



 demands strict proof thereof.

                    COUNT II (Race and Sex Discrimination / Termination)

           47.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           48.   Paragraph 48 contains legal conclusions and argument to which no response is

 required. To the extent a response is required, the Airports Authority admits that Title VII, 42

 U.S.C. § 2000e, et seq., prohibits discrimination on the bases set forth in the statute. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           49.   The Airports Authority denies the allegations contained within Paragraph 49 and

 demands strict proof thereof.

           50.   The Airports Authority admits the allegations contained within Paragraph 50.

           51.   The Airports Authority denies the allegations contained within Paragraph 51 and

 demands strict proof thereof.

           52.   The Airports Authority admits the allegations contained within Paragraph 52.

           53.   The Airports Authority admits the allegations contained within Paragraph 53.

           54.   The Airports Authority denies the allegations contained within Paragraph 54 and

 demands strict proof thereof.

           55.   The Airports Authority denies, as framed, the allegations contained within

 Paragraph 55 and demands strict proof thereof.

           56.   The Airports Authority denies, as framed, the allegations contained within

 Paragraph 56 and demands strict proof thereof.

           57.   The Airports Authority denies, as framed, the allegations contained within

                                                  26
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 27 of 31 PageID# 247



 Paragraph 57 and demands strict proof thereof.

           58.   The Airports Authority denies the allegations contained within Paragraph 58 and

 demands strict proof thereof.

           59.   The Airports Authority denies the allegations contained within Paragraph 59 and

 demands strict proof thereof.

                      COUNT III (Retaliation / Hostile Work Environment)

           60.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           61.   The Airports Authority denies the allegations contained within Paragraph 61 and

 demands strict proof thereof.

           62.   The Airports Authority denies the allegations contained within Paragraph 62 and

 demands strict proof thereof.

           63.   The Airports Authority denies the allegations contained within Paragraph 63 and

 demands strict proof thereof.

           64.   The Airports Authority denies the allegations contained within Paragraph 64 and

 demands strict proof thereof.

           65.   The Airports Authority denies the allegations contained within Paragraph 65 and

 demands strict proof thereof.

           66.   The Airports Authority denies the allegations contained within Paragraph 66 and

 demands strict proof thereof.

           67.   The Airports Authority denies the allegations contained within Paragraph 67 and

 demands strict proof thereof.

           68.   The Airports Authority denies the allegations contained within Paragraph 68 and

                                                  27
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 28 of 31 PageID# 248



 demands strict proof thereof.

           69.   The Airports Authority denies the allegations contained within Paragraph 69 and

 demands strict proof thereof.

 COUNT IV (Termination in Violation of the National Defense Authorization Act for Fiscal
            Year 2013 and the American Recovery and Reinvestment Act)

           70.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           71.   The Airports Authority denies the allegations contained within Paragraph 71 and

 demands strict proof thereof.

           72.   The Airports Authority denies the allegations contained within Paragraph 72 and

 demands strict proof thereof.

           73.   The Airports Authority denies the allegations contained within Paragraph 73 and

 demands strict proof thereof.

           74.   The Airports Authority denies the allegations contained within Paragraph 74 and

 demands strict proof thereof.

           75.   The Airports Authority denies the allegations contained within Paragraph 75 and

 demands strict proof thereof.

 COUNT V (Hostile Work Environment in Violation of the National Defense Authorization
     Act for Fiscal Year 2013 and the American Recovery and Reinvestment Act)

           76.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           77.   The Airports Authority denies the allegations contained within Paragraph 77 and

 demands strict proof thereof.

           78.   The Airports Authority denies the allegations contained within Paragraph 78 and

                                                  28
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 29 of 31 PageID# 249



 demands strict proof thereof.

         79.    The Airports Authority denies the allegations contained within Paragraph 79 and

 demands strict proof thereof.

         80.    The Airports Authority denies the allegations contained within Paragraph 80 and

 demands strict proof thereof.

         81.    The Airports Authority denies the allegations contained within Paragraph 81 and

 demands strict proof thereof.

                                      PRAYER FOR RELIEF

        A - G. The Airports Authority further denies all allegations contained within the First

 Amended Complaint not specifically admitted or otherwise Answered and denies that Plaintiff is

 entitled to the relief demanded in Paragraphs A through G of the First Amended Complaint, and

 demands strict proof thereof.

        In addition to the above, the Airports Authority further pleads the following affirmative

 defenses:

                                         FIRST DEFENSE

        The First Amended Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

        The Airports Authority denies that Plaintiff has been injured in the amount or to the

 extent alleged, or that it is liable to Plaintiff in any amount for any reason whatsoever.

                                         THIRD DEFENSE

        The Airports Authority is not liable because no unlawful conduct occurred and there was

 no discriminatory intent in any of the alleged actions.



                                                  29
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 30 of 31 PageID# 250



                                        FOURTH DEFENSE

         The Airports Authority is not liable because there have been no adverse employment

 actions taken against Plaintiff.

                                           FIFTH DEFENSE

         There is no official policy of discrimination, or pattern or practice of discrimination, in

 place at the Airports Authority.

                                           SIXTH DEFENSE

         The Airports Authority has not impaired or interfered with any contractual rights of the

 Plaintiff.

                                       SEVENTH DEFENSE

         The Airports Authority has not violated any of Plaintiff’s Constitutional rights.

                                        EIGHTH DEFENSE

         The Plaintiff cannot establish a prima facie case of discrimination, retaliation or hostile

 work environment or violation of statute.

                                           NINTH DEFENSE

         The Plaintiff cannot establish that the stated reason for his termination was a pretext for

 unlawful discrimination or retaliation.

                                           TENTH DEFENSE

         The Airports Authority is not subject to an award of punitive damages due to its status as

 a municipal corporation for these purposes, or under the statutes allegedly violated in this case.

                                      ELEVENTH DEFENSE

         The Airports Authority further denies each and every allegation of the First Amended

 Complaint not specifically admitted or otherwise answered, generally denies liability, denies that

                                                  30
Case 1:18-cv-01432-AJT-TCB Document 34 Filed 07/26/19 Page 31 of 31 PageID# 251



 the Plaintiff has been injured and damaged as alleged, and reserves the right to amend this

 Answer if discovery reveals additional applicable defenses.

        WHEREFORE, having fully answered, the Airports Authority prays that the First

 Amended Complaint be dismissed upon the merits and that it be awarded its costs.

                                              Respectfully Submitted,

                                              FRIEDLANDER MISLER, PLLC

                                              /s/ Joseph W. Santini
                                              __________________________
                                              Joseph W. Santini, Esq., Va. Bar # 47377
                                              Lindsay A. Thompson, Va. Bar # 83175
                                              5335 Wisconsin Ave., NW, Suite 600
                                              Washington, DC 20015
                                              202-872-0800
                                              202-857-8343 (fax)
                                              jsantini@dclawfirm.com
                                              lathompson@dclawfirm.com

                                              Attorneys for Defendant Metropolitan Washington
                                              Airports Authority


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on the 26th day of July 2019, I sent the above Answer to

 Plaintiff’s First Amended Complaint via the Court’s electronic case filing system to:

                James M. Eisenmann, Esq.
                Nina Y. Ren, Esq.
                KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
                818 Connecticut Ave., NW, Suite 1000
                Washington, D.C. 20006



                                                      /s/ Joseph W. Santini
                                                      ______________________________
                                                      Joseph W. Santini


                                                31
